Mr. Justice McEWAN
(concurring).
I approve of all that is said in the majority opinion and concur in the result based upon the admitted facts. I do, however, want to point out we do not hold that that which the plaintiff seeks to accomplish cannot be further considered upon different facts. As an example, the trust agreement provided:
“ * * * Scholarships granted hereunder shall be made in approximately equal amounts to students having graduated from the Cheyenne, Wyoming, and Cas-per, Wyoming Public High Schools, * * *11
The plaintiff did not show or contend before the trial court that unless Laramie County Community College was approved as an additional school it would be impossible to carry out the terms of this portion of the trust agreement. Our opinion this day decides only that the contentions of the plaintiff, based upon the circumstances then present, did not constitute sufficient cause to amend, modify or change the provisions of the trust agreement so as to provide scholarships for qualified students to attend Laramie County Community College. I am not suggesting whether such change in circumstances would or would not constitute sufficient grounds for changing the terms of the trust agreement, but merely point out that some questions remain undecided.